PEEPLES, Justice,
dissenting.
It is certainly true that a court may modify a permanent injunction because of changed circumstances. See Smith v. O’Neill, 813 S.W.2d 501 (Tex.1991); City of Tyler v. St. Louis Southwestern Ry., 405 S.W.2d 330 (Tex.1966). But the action taken in this case exceeds the changed circumstances rule. Here the court’s June 1991 order simply grants specific relief that its August 1988 judgment neglected to grant. Nothing has changed since 1988, except that everyone has learned that the earlier judgment was not as specific as it should have been.
The 1988 judgment ordered the city to place a drainage project, which would prevent water from flowing onto Singleton’s property, on its official list of things to do. The city has not complied with that judgment, and I do not defend for one moment its failure to do so. If the city had complaints about the judgment, it should have appealed. But that does not mean that the courts can change the 1988 final judgment.
Concerning the nunc pro tunc rules, the courts have no jurisdiction to alter their final judgments simply because they were not drafted tightly enough, or because no one anticipated events with keen foresight. Judicial errors cannot be corrected after plenary power has expired. See Escobar v. Escobar, 711 S.W.2d 230, 231 (Tex.1986); Mathes v. Kelton, 569 S.W.2d 876, 877-78 (Tex.1978); Dikeman v. Snell, 490 S.W.2d 183, 186 (Tex.1973).
Here the 1991 judgment adds significant terms that the 1988 judgment omitted. It orders the city to commence the drainage project within 60 days and complete it within one year, or pay Singleton $160,000. Those terms should have been written into the 1988 judgment, but they were not. The court put them into the 1991 judgment because of 20-20 hindsight, not because of changed circumstances. The court had no jurisdiction to make that change in the 1988 final judgment. I would reverse and render judgment that the 1991 revised judgment be set aside.